Citation Nr: 0901047	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-05 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include chronic obstructive pulmonary disease 
(COPD) and emphysema, including as due to exposure to mustard 
gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from April 1954 to March 1956.    


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

This matter was previously before the Board in June 2007.  
The veteran appealed the Board's June 2007 decision that 
denied the veteran's claim of service connection for COPD, to 
include as based on exposure to mustard gas, to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2008, the veteran's attorney and a representative of 
the VA Office of General Counsel, on behalf of the Secretary, 
filed a Joint Motion for an Order Vacating and Remanding the 
Board Decision on Appeal (Joint Motion).  In an August 2008 
Order, the Court granted the motion, vacated the Board's June 
2008 decision, and remanded the matter to the Board for 
action consistent with the Joint Motion.  The claim has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  There is no competent evidence of record that the veteran 
had full body exposure to mustard gas or Lewisite while on 
active service.

2.  A respiratory disability, to include COPD and emphysema, 
was not manifested during service or for many years 
thereafter, and has not been shown by the competent medical 
evidence of record to be causally related to the veteran's 
active service or any events therein.


CONCLUSION OF LAW

A respiratory disability, to include COPD and emphysema, was 
not incurred in, or aggravated by, active service, and may 
not be presumed to have been incurred or aggravated in 
service as a residual of exposure to mustard gas during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 
5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.316 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA issued a VCAA notice letter to the 
veteran dated in May 2003.  The letter informed the veteran 
of what evidence was required to substantiate his claim for 
service connection and of his and VA's respective duties for 
obtaining evidence.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of an initial, appropriate VCAA notice.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

Moreover, while notice was not provided in the above notice 
letter, or in any other correspondence, that a disability 
rating and effective date would be assigned in the event of 
award of the benefit sought, this omission is not prejudicial 
to the veteran.  Indeed, because the veteran's claim of 
service connection is denied in the instant decision, VA's 
failure to provide notice as to the assignment of a 
disability rating and/or effective date has no adverse impact 
on the veteran.

Duty to assist

With regard to the duty to assist, the veteran's complete 
service treatment records are not currently on file, despite 
attempts by the RO to obtain this evidence.  According to 
correspondence associated with the veteran's claims file, 
repeated attempts to locate the relevant service medical 
records have proven futile, and no additional records were 
found or are to be had.  In this regard, the record reflects 
that the missing records were destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC) - a military 
records repository, and that attempts to reconstruct these 
records were unsuccessful.  See July 2003 Request/Response.  
The veteran was informed in May 2005 that the RO was unable 
to obtain his records.  See VA Form 119, Report of Contact 
(indicating, also, that the veteran stated that he had no 
further records to submit).  

Moreover, in May 2003, the RO requested that the veteran 
complete a NA Form 13055, in order to reconstruct his medical 
records and requested that the veteran provide specific 
information necessary to verify his exposure to mustard gas.  
However, the veteran did not submit a completed NA Form 
13055, nor did he provide the RO with the additional 
information requested in order to verify his exposure, if 
any.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
("The duty to assist is not always a one-way street.  If a 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.").  Further, 
in a February 2005 memorandum, the RO indicated that all 
procedures to obtain missing records from his service were 
correctly followed, and that all efforts had been exhausted, 
such that further attempts would be futile.  Thus, the Board 
finds no basis for further pursuit of these records.  38 
C.F.R. § 3.159(c)(2)-(3).  

When, as here, at least a portion of the service medical 
records cannot be located, through no fault of the veteran, 
VA has a "heightened" obligation to more fully discuss the 
reasons and bases for its decision and to carefully consider 
applying the benefit-of-the-doubt doctrine.  See, e.g., 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Nevertheless, the claims file contains the veteran's post-
service reports of VA and private treatment.  Additionally, 
the claims file contains the veteran's own statements in 
support of his claim as well as lay statements in support of 
his claim.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board also notes that the May 2003 
letter advised the veteran that VA exhaustedly searched, but 
no treatment documents were available regarding medical 
treatment of the veteran at the VA Medical Center in Kansas 
City, Missouri.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  


The Board finds that the medical evidence of record is 
sufficient to render the instant decision.  The Board also 
finds that with no competent, credible evidence that supports 
or suggests any evidence of exposure to mustard gas, or 
relationship between the veteran's claimed respiratory 
disabilities and service, there is no duty to provide an 
examination or medical opinion with respect to the claim for 
service connection decided herein.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R.  
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R.  
§ 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  For veterans who were exposed to mustard gas, the 
veteran need not provide nexus evidence to be awarded service 
connection.  See Pearlman v. West, 11 Vet. App. 443, 446 
(1998).

Service connection is warranted on a presumptive basis with 
exposure to specified vesicant agents during active military 
service under specified circumstances together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition:  (1) full-body exposure to nitrogen or sulfur 
mustard during active military service together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, or the following cancers: 
nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma 
or chronic obstructive pulmonary disease; and (3) full-body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute 
nonlymphocytic leukemia.  38 C.F.R. § 3.316(a); see also 
Pearlman, 11 Vet. App. at 446.  However, service connection 
will not be established if the claimed condition is due to 
the veteran's own willful misconduct or there is affirmative 
evidence that establishes a non-service-related supervening 
condition or event as the cause of the claimed condition.  38 
C.F.R. § 3.316(b).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

Presumptive Service Connection Analysis

The veteran contends that service connection is warranted for 
a respiratory disability, to include COPD and emphysema, to 
include as due to exposure to mustard gas in service.  
Specifically, he contends that in 1954, while in training at 
Camp Chaffee, Arkansas, a chemical canister exploded in front 
of him.  He states that the chemical in the canister was 
presumed to be mustard gas.  The veteran also reports that he 
was treated for blisters on his face and body at that time.  
See VA Form 21-526, Application for Compensation and/or 
Pension, received in April 2003.

Initially, the Board notes the competent medical evidence of 
record includes diagnoses of COPD and emphysema.  See VA 
pulmonary treatment report, dated in July 2003 (reflecting a 
diagnosis of severe COPD, clinically stable); see also VA 
outpatient treatment report, dated in September 2003 
(indicating an assessment of emphysema, stable).  The Board 
further notes that COPD and emphysema are among the 
conditions that are associated with full body exposure to 
sulfur mustard.  38 C.F.R. § 3.316(a)(2).

The Board also notes that although the veteran served during 
a time of war, he does not allege that his respiratory 
conditions began in combat and; therefore, 38 U.S.C.A. § 
1154(b), pertaining to proof of service incurrence or 
aggravation of a disease or injury in the case of a veteran 
who engaged in combat with the enemy, is not for application.

It is noted that the determination of whether or not the 
veteran was actually exposed to the specified vesicant agents 
is a question of fact for the Board to determine after full 
development of the facts, including an evaluation of the 
credibility of the veteran's statements in light of all the 
evidence in the file.  Pearlman, 11 Vet. App. at 447.  
Further, the Court noted that vesicant exposure is difficult 
to prove given that the "World War II tests were classified, 
participants were instructed not to discuss their 
involvement, and medical records associated with the tests 
are generally unavailable."  Id. at 446.  Additionally the 
Court observed, due to the lack of documentary evidence and 
secrecy of testing involving vesicant agents during World War 
II, "the Board is charged with the very difficult task of 
ascertaining what transpired more than fifty years ago with 
very little evidence to consider."  Id. at 447.  The Board 
further notes that Veterans Benefits Administration (VBA) 
Manual M21-1MR, Part IV.ii.1.F.20.c specifies that veterans 
who underwent full-body exposure to a vesicant agent include 
those exposed during field or chamber testing, those exposed 
under battlefield conditions in World War I, those present at 
the German air raid on the harbor of Bari, Italy, in World 
War II, and those engaged in the manufacturing and handling 
of (blistering) agents during service.  It is noted that the 
German air raid on the harbor of Bari, Italy, took place on 
December 2, 1943.  VBA Training Letter 05-01 (Mar. 28, 2005). 

The Joint Motion indicates that a remand was required for the 
Board to assess the competency and credibility of the 
appellant's lay statements, as well as those of his comrades, 
regarding exposure to mustard gas in service.  The Court has 
generally found that a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(finding that lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence). 

In the present case, the Board finds that the veteran is 
competent to report that a canister exploded during training 
in 1954 at Camp Chaffee and that he had blisters and received 
medical treatment for the blisters.  The Board also 
acknowledges the lay (buddy) statements by W.G.E. and R.G.H., 
each dated in December 2002, noting that they saw the veteran 
with blisters on his face and that that he went to sick call.   
However, the Board finds that the veteran and the other lay 
persons are not competent to know the chemical make-up of the 
contents of the canister or to diagnosis the cause of his 
blisters.  In this regard, the veteran and the other lay 
persons have not been shown to have the requisite education, 
training, or experience to provide such competent evidence.  
Further, there is no indication by objective evidence of 
exposure to mustard gas in service.  Even if the Board were 
to concede a skin disability in service, there is no evidence 
or indication in the record of a chronic respiratory 
disability in service or thereafter.  Therefore, the Board 
finds that the presumption of 38 C.F.R. § 3.316(a) and 
further development as required by this regulation is not 
indicated.

For these reasons and bases, the Board finds no competent, 
credible evidence showing full-body exposure to mustard gas 
or other vesicant agent during service.  As such, even with 
consideration of the doctrine of giving the benefit of the 
doubt to the veteran, under 38 U.S.C.A. § 5107, the Board 
finds that the criteria for presumptive service connection 
under the provisions of 38 C.F.R. § 3.316 are not met.



Direct Service Connection Analysis

As noted above, there is competent medical evidence of record 
establishing a current respiratory disability, to include 
COPD and emphysema.  As such, the first element of a direct 
service connection claim is established.

As already acknowledged, the veteran's service treatment 
records are missing and presumed destroyed in a 1973 fire at 
the NPRC.  However, he is competent to report that he 
received treatment for blisters on his face and body in 
service, especially given the heightened duty due to his 
missing service treatment records to resolve all reasonable 
doubt in his favor.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005) (noting that the veteran and other 
persons can attest to factual matters of which they had 
first-hand knowledge, e.g., experiencing pain in service and 
witnessing events); see also Layno, 6 Vet. App. at 469.  
Furthermore, the Board can find no overt reason to doubt the 
credibility of his lay assertions that, during service, he 
received this treatment.  Buchanan, 451 F.3d at 1336.  
However, there is no competent evidence to establish that the 
cause of the veteran's blisters in service is also the cause 
of current chronic respiratory disability.

After service, there is no evidence of continuity of 
symptomatology between the veteran's discharge from service 
and the initial diagnosis of a respiratory disability.  The 
medical evidence of record reflects that the veteran was 
first diagnosed with COPD in 1995.  In this regard, the Board 
notes that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, 
at the earliest, approximately 39 years has elapsed since the 
veteran was discharged from active service before the first 
pertinent medical complaint.

Regarding medical evidence of a nexus to service, the Board 
notes that no physician has ever related the veteran's 
current respiratory disabilities to service.  The Board notes 
that the veteran's treating providers, in diagnosing and 
treating his COPD, noted that the veteran had a history of 
smoking 2 to 3 packs of cigarettes per day, for 30 years, 
prior to quitting.  See Private medical record, dated May 15, 
1995.  It was also noted that the veteran was exposed to dust 
and chemicals while working in sand blasting and with spray 
paint.  See Private medical record, dated May 19, 1995.  
These private medical providers did not offer an opinion 
indicting that the veteran's current respiratory problems 
were indeed caused by service.  As there is no competent 
clinical evidence of record, VA or private, linking the 
veteran's current respiratory disability/disabilities to 
service or any incident therein, the Board finds that service 
connection for such on a direct, nonpresumptive basis is not 
warranted.

The Board acknowledges the veteran's statements that his 
current respiratory problems are due to service, to include 
as due to exposure to mustard gas.  However, the veteran has 
not been shown to possess the requisite skills or training 
necessary to be capable of making medical conclusions.  Thus, 
his statements regarding the etiology of the respiratory 
disability in question do not constitute competent medical 
evidence and lack probative value.  Espiritu, 2 Vet. App. at 
494-95.

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for a respiratory disability, to include COPD and 
emphysema. 

ORDER

Entitlement to service connection for a respiratory 
disability, to include COPD and emphysema, and due to 
exposure to mustard gas, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


